Application pursuant to sections 478 and 484 of the Judiciary Law for approval of a pro*1016gram to permit recent law school graduates (who have taken the bar examination and have not been notified that they have failed it) to render legal services, under supervision of a duly licensed attorney employed by petitioner, a legal services corporation. Application granted to the same extent and upon the same terms and conditions as set forth in our decision in Matter of Chemung County Neighborhood Legal Services (42 A D 2d 1016). Submit order accordingly. Herlihy, P. J., Staley, Jr., Greenblott, Cooke, Sweeney, Kane, Main and Reynolds, JJ., concur.